DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to an Office action mailed on 08/17/2021 (“08-17-21 OA”), the Applicant amended claims 2, 6, 8-9, cancelled claims 1, 12-16 and added new claims 17-20 in a reply filed on 11/15/2021.
Claims 4-5 are withdrawn.
Currently, claims 2-3. 6-11 and 17-20 are pending.
Response to Arguments
Applicant’s amendment to the title of the invention has overcome the specification objection as set forth under line item number 1 in the 08-17-21 OA.
Applicant’s amendments to independent claim 1 and claims 2 and 6 have overcome the prior-art rejections as set forth under line item numbers 2-3 in the 08-17-21 OA.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney of Record, Yoshiko Ito (Reg. No. 70,437) on 12/22/2021.
The application has been amended as follows:
Claims 4-5 have been cancelled.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 2-3, 6-11 and 17-20 are allowed.
Independent claim 2 is allowed, because claim 2 has been rewritten in independent form to include all of the limitations of the base claim and any intervening claims as set forth under line item number 4 in the 08-17-21 OA.
Claims 3 and 8-11 are allowed, because they depend from the allowed claim 2.
Independent claim 6 is allowed, because claim 6 has been rewritten in independent form to include all of the limitations of the base claim and any intervening claims as set forth under line item number 4 in the 08-17-21 OA.
Claims 7 and 17-20 are allowed, because they depend from the allowed claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895          

/JAY C CHANG/Primary Examiner, Art Unit 2895